Notice of Pre-AIA  or AIA  Status
Claim 1 is presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/21 and 2/3/22 have been considered by the Examiner.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,063,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claim are a proper subset of the limitations of claim 1 from the ‘371 patent.  
Claim 1 of the instant application
Claim 1 of the ‘371 patent
1. A method of transmitting data in a device to device communication system, the method comprising: 

determining whether a security feature is applied to a packet data convergence protocol (PDCP) service data unit (SDU); 

configuring a PDCP protocol data unit (PDU) based on the determined result; and 

transmitting the PDCP PDU to a receiving user equipment (UE), 
1. A method of transmitting data in a device to device communication system, the method comprising: 

determining whether a security feature is applied to a packet data convergence protocol (PDCP) service data unit (SDU); 

configuring a PDCP protocol data unit (PDU) based on the determined result; and 

transmitting the PDCP PDU to one or more receiving user equipments (UEs), 

wherein a PDCP header of the PDCP PDU includes a SDU type, a PDCP sequence number (SN), least significant bits of a pro-se group key (PGK) identification (ID) and a pro-se traffic key (PTK) ID, and wherein if the security feature is not applied to the PDCP SDU, the PDCP SN, the least significant bits of the PGK ID and the PTK ID are set to a zero value in the PDCP header.

	As can be seen above, every limitation of the instant claim is present in the corresponding ‘371 claim; thus, any invention that would infringe the instant claim would also necessarily infringe the ‘371 patent, resulting in two patents on the same invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (U.S. Patent Publication 2016/0050186).

Regarding claim 1:
	Liu discloses a method of transmitting data in a device to device communication system, the method comprising: determining whether a security feature is applied to a packet data convergence protocol (PDCP) service data unit (SDU) (determining whether a PDCP packet should be encrypted, and if so, by which key: paragraphs 0029-0031); configuring a PDCP protocol data unit (PDU) based on the determined result (Ibid, and paragraphs 0032-0035); and transmitting the PDCP PDU to one or more receiving user equipments (UE) (Ibid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        10/20/2022